EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On 28 January 2022, a proposed amendment in condition for allowance was discussed with Salvatore Arrigo, Applicants’ representative, in a telephone interview. Authorization for this examiner’s amendment was given in a telephone interview with Mr. Arrigo on 28 January 2022.

The application has been amended as follows: 
        Claims 8 and 11-16 have been cancelled, as listed below.
        Note:  For those claims that are neither amended nor canceled as indicated in this Examiner’s Amendment, see the amendment filed by Applicants on 03 January 2022.

8.	(Cancelled).
11.	(Cancelled).
12.	(Cancelled).
13.	(Cancelled).
14.	(Cancelled).
15. 	(Cancelled).
16.	(Cancelled).



DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 January 2022 has been entered.
This Office Action details reasons for allowance. Claim(s) 2, 4, 8, 11-16 and 20-23 have been canceled.  Claim(s) 1 and 10 have been amended.  Claim(s) 1, 3, 9, 10 and 24 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections and Reasons for Allowance
Applicant’s amendment, filed 03 January 2022, with respect to the rejection of claims 1-3, 10, 20 and 22 under 35 U.S.C. § 103 as being unpatentable over Miyazaki et al. in view of Holodniy et al.; and the rejection of claims 9, 10 and 24 under 35 U.S.C. §103 as being unpatentable over Miyazaki et al., Holodniy et al. and McCullers has been fully considered and is persuasive. 
Independent claims 1 and 10 have been amended to recite “a combination of diltiazem and oseltamivir in a ratio of diltiazem:oseltamivir of about 9:1”. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The prior art of record does not teach, suggest or provide motivation to administer diltiazem and oseltamivir in a ratio of diltiazem:oseltamivir of about 9:1. The rejections are hereby withdrawn.

Conclusion
Accordingly, the Examiner's amendment is sufficient to place the application in condition for allowance. Claims 1, 3, 9, 10 and 24 (renumbered 1-5) currently amended are sufficient to place the application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623